


109 HR 5955 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5955
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Akin (for
			 himself, Mr. Cuellar, and
			 Mr. Gohmert) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide payment under part A of the Medicare Program on a reasonable cost basis
		  for anesthesia services furnished by an anesthesiologist in certain rural
		  hospitals in the same manner as payments are provided for anesthesia services
		  furnished by anesthesiologist assistants and certified registered nurse
		  anesthetists in such hospitals.
	
	
		1.Short title This Act may be cited as the Medicare
			 Access to Rural Anesthesiology Act of 2006.
		2.FindingsCongress finds the following:
			(1)There is an
			 acknowledged shortage of anesthesia professionals in rural hospitals. Research
			 indicates that surgeons in many rural hospitals are performing and would like
			 to perform more complex surgeries that could be made safer and more practical
			 if anesthesia services were provided by an anesthesiologist.
			(2)As medical doctors and doctors of
			 osteopathy, anesthesiologists are excluded from competing to assure the
			 availability of anesthesia services in certain rural areas because only
			 anesthesiologist assistants and certified registered nurse anesthetists are
			 eligible for special pass-through payments under part A of the Medicare program
			 for anesthesia services furnished in certain rural hospitals.
			(3)The Centers of
			 Medicare and Medicaid Services has stated that a statutory change is necessary
			 to allow anesthesiologists to receive payment under part A of the Medicare
			 program on a reasonable cost basis for anesthesia services provided.
			3.Medicare part A
			 payment for anesthesiologist services in certain rural hospitals based on CRNA
			 pass-through rules
			(a)In
			 generalSection 1814 of the
			 Social Security Act (42 U.S.C. 1395f) is amended by adding at the end the
			 following new subsection:
				
					(m)Anesthesiologist services provided in certain rural
		  hospitals(1)Notwithstanding any other provision of this
				title, coverage and payment shall be provided under this part for physicians’
				services that are anesthesia services furnished by a physician who is an
				anesthesiologist in a rural hospital described in paragraph (3) in the same
				manner as payment is made under the exception provided in section 9320(k) of
				the Omnibus Budget Reconciliation Act of 1986, as amended by section 6132 of
				the Omnibus Budget Reconciliation Act of 1989, (42 U.S.C. 1395k note) (relating
				to payment on a reasonable cost, pass-through basis) for certified registered
				nurse anesthetist services furnished by a certified registered nurse
				anesthetist in a hospital described in such section.
						(2)No payment shall be made under any
				other provision of this title for physicians’ services for which payment is
				made under this subsection.
						(3)A
				rural hospital described in this paragraph is a hospital described in section
				9320(k) of the Omnibus Budget Reconciliation Act of 1986, as so amended, (42
				U.S.C. 1395k note) except that—
							(A)any reference in such section to a
				certified registered nurse anesthetist or
				anesthetist is deemed a reference to a physician who is
				an anesthesiologist or anesthesiologist, respectively;
				and
							(B)any reference to January 1,
				1988 or 1987 is deemed a reference to such date and year
				as the Secretary shall
				specify.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to services
			 furnished during cost reporting periods beginning on or after the date of the
			 enactment of this Act.
			
